ICJ_034_Interhandel_CHE_USA_1957-10-24_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DE L’INTERHANDEL

(SUISSE c. ÉTATS-UNIS D’AMERIQUE)

DEMANDE EN INDICATION
DE MESURES CONSERVATOIRES

ORDONNANCE DU 24 OCTOBRE 1957

1957

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

INTERHANDEL CASE

(SWITZERLAND v. UNITED STATES OF AMERICA)

REQUEST FOR THE INDICATION
OF INTERIM MEASURES OF PROTECTION

ORDER OF OCTOBER 24th, 1957
La présente ordonnance doit être citée comme suit :

« Affaire de l'Interhandel (mesures conservatoires),
Ordonnance du 24 octobre 1957: C.I. J. Recueil 1957, p. 105.»

This Order should be cited as follows :

“Interhandel Case (interim measures of protection),
Order of October 24th, 1957: I.C.J. Reports 1957, p. 105.”

 

No de vente: 169
Sales number

 

 

 
COUR INTERNATIONALE DE JUSTICE

1957
Le 24 octobre
Role général

n° 34 ANNÉE 1957

24 octobre 1957

AFFAIRE DE L’'INTERHANDEL
(SUISSE c. ÉTATS-UNIS D’AMERIQUE)

DEMANDE EN INDICATION
DE MESURES CONSERVATOIRES

ORDONNANCE

 

Présents: M. Bapawt, Vice-Président faisant fonction de Président
en l'affaire; M. HACKWORTH, Président; MM. GUERRERO,
BASDEVANT, WINIARSKI, ZORICIC, KLAESTAD, READ,
ARMAND-UGON, KOJEVNIKOY, Sir Muhammad ZAFRULLA
Kuan, Sir Hersch LAUTERPACHT, MM. MoREXO QUIN-
Tana, CORDOVA, WELLINGTON Koo, Juges; M. Paul
Carry, Juge ad hoc; M. Lopez OLIVAN, Greffier.

La Cour,

ainsi composée,

après délibéré en Chambre du Conseil,

vu les articles 41 et 48 du Statut de la Cour,

vu l’article 61 du Règlement de la Cour,

vu la requête introductive d'instance de la Confédération suisse,
datée du 1° octobre 1957 et remise au Greffier le 2 octobre, soumet-
tant à la Cour un différend entre la Confédération suisse et les
Etats-Unis d'Amérique, requête par laquelle la Cour est priée de

4
106  INTERHANDEL (MESURES CONSERY.) (ORD. DU 24 X 57)

«Dire et juger, tant en présence qu'en l'absence dudit Gouver-
nement [des Etats-Unis d'Amérique), après avoir examiné les thèses
des Parties,

1. que le Gouvernement des États-Unis d'Amérique est tenu de
restituer les avoirs de la Société internationale pour parti-
cipations industrielles et commerciales S. A. (Interhandel) à
cette société ;

2. subsidiairement que le différend est de nature à être soumis
à la juridiction, à l'arbitrage ou à la conciliation dans les
conditions qu'il appartiendra à la Cour de déterminer. »

Vu la lettre du 3 octobre 1957, remise au Greffier le même jour,
par laquelle l’agent du Gouvernement suisse, dont la désignation
avait été notifiée par la requête introductive d'instance, demande
à la Cour, en se référant aux articles 41 du Statut et 61 du
Règlement relatifs à l'indication de mesures conservatoires:

«de bien vouloir indiquer qu’en attendant la décision définitive

en l'instance introduite par la requête en date du 1® octobre,

a. Le Gouvernement des Etats-Unis d'Amérique est invité à ne se
dessaisir par aucune mesure législative, judiciaire, adminis-
trative ou exécutive des biens qui sont réclamés comme propriété
suisse dans les conclusions de la requête introductive d'instance
suisse du ret octobre, tant que la procédure relative à ce différend
est pendante devant la Cour internationale de Justice.

b. En particulier, le Gouvernement des Etats-Unis est invité à
ne pas procéder à la vente des actions de la « General Aniline
and Film Corporation » revendiquées par le Gouvernement
fédéral suisse comme propriété de ses ressortissants, tant que la
procédure relative à ce différend est pendante.

c. En général, le Gouvernement des États-Unis doit faire en sorte
que nulle mesure quelconque ne soit prise de nature a porter
préjudice au droit de la Suisse à l'exécution de l’arrét que la
Cour rendra soit sur le fond, soit sur la conclusion subsidiaire. »

Rend l'ordonnance suivante :

Considérant que, le 2 octobre 1957, le Gouvernement des États-
Unis d Amérique a été avisé par la voie télégraphique du dépôt
de la requête introductive d’instance dont une copie lui a en même
temps été transmise par lettre; et que, le 3 octobre 1957, les
conclusions énoncées dans la demande en indication de mesures
conservatoires lui ont été communiquées par la voie télégraphique,
le texte de cette demande lui avant été transmis en même temps
par lettre;

Considérant que la demande en indication de mesures conser-
vatoires a été notifiée au Secrétaire général des Nations Unies
avec une référence à l’article 41, paragraphe 2, du Statut;

5
107  INTERHANDEL (MESURES CONSERV.) (ORD. DU 24 X 57)

Considérant que, le 8 octobre 1957, le Gouvernement suisse, en
la personne du co-agent désigné par lui, et le Gouvernement des
États-Unis d'Amérique, en la personne du secrétaire d'Etat, ont
été avisés que la Cour tiendrait audience le 12 octobre 1957 pour
entendre les Parties en leurs observations au sujet de la demande
en indication de mesures conservatoires;

. Vu la lettre du 9 octobre 1957 par laquelle l'ambassadeur des
États-Unis d'Amérique aux Pays-Bas a notifié la désignation par
son Gouvernement d’un agent et d’un co-agent en l'affaire;

_ Vu la lettre du 10 octobre 1957 par laquelle l'ambassadeur des
États-Unis d'Amérique aux Pays-Bas a informé le Greffier de
l'intention de son Gouvernement de soulever une exception préli-
minaire relative à l'instance introduite devant la Cour par le
Gouvernement suisse, ajoutant que cette exception serait déposée
au Greffe par les agents des États-Unis d'Amérique le 11 octobre
dans les termes suivants:

« Exception préliminaire des États-Unis d'Amérique:

Le Gouvernement des États-Unis d'Amérique, par l'intermédiaire.
de ses co-agents Loftus Becker et Dallas 5S. Townsend, dépose par
la présente une exception préliminaire, aux termes de l’article 62 du
Règlement de la Cour, dans l’instance introduite par le Gouverne-
ment de la Suisse en l'affaire de ]’Interhandel, par requête du
it octobre 1957, pour autant que cette requête se rapporte à la
vente ou aux autres mesures de disposition des actions de la General
Aniline and Film Corporation actuellement détenues par le Gouver-
nement des États-Unis. Le Gouvernement des États-Unis a décidé
que la vente ou la disposition des actions de la Société américaine,
dont le titre de propriété est détenu par le Gouvernement des Etats-
Unis dans l'exercice de son autorité souveraine, est une question
qui relève essentiellement de sa compétence nationale. En consé-
quence, en application du paragraphe b) des conditions attachées
à l'acceptation par ce pays de la juridiction obligatoire de la Cour
en date du 14 août 1946, ce pays refuse respectueusement, sans
préjudice de toutes autres exceptions préliminaires qu’il pourrait
soulever, de soumettre à la compétence de la Cour la question de
la vente ou de la disposition desdites actions. »

Considérant que le 10 octobre 1957, copie du texte précité a
été remise au co-agent du Gouvernement suisse, et que, le 11 octo-
bre, ledit texte a été confirmé sous la signature des co-agents du
Gouvernement des Etats-Unis d'Amérique;

Considérant que, la Cour ne comptant pas sur le siège de juge
de nationalité suisse, le Gouvernement suisse s’est prévalu de
l’article 31, paragraphe 2, du Statut et a désigné pour siéger en
qualité de juge ad hoc M. Paul Carry, professeur à la faculté de
droit de l’université de Gènève; et que le Président de la Cour
se trouvant être le ressortissant d’une des Parties en cause a,

6
108  INTERHANDEL (MESURES CONSERV.) (ORD. DU 24 X 57)

pour la présente affaire, cédé la présidence au Vice-Président,
conformément à l’article 13, paragraphe x, du Règlement;

Considérant qu’au cours des audiences tenues les 12 et 14 octobre
1957, la Cour, en application de l'article 61, paragraphe 8, du
Règlement, a entendu, en leurs observations, M. Paul Guggenheim,
au nom du Gouvernement suisse, et MM. Loftus Becker et Dallas
S. Townsend, au nom du Gouvernement des Etats-Unis d’Amé-
rique ;

Considérant que, par lettre du 16 octobre 1957, l'ambassadeur
des Etats-Unis d'Amérique aux Pays-Bas a communiqué le texte
du télégramme ci-après, qui lui avait été adressé par le département
de la Justice des États-Unis d'Amérique:

« Pétition Chemie acceptée. La Cour invite conseils «à discuter
«entre autres choses si la District Court était fondée à débouter le
« pétitionnaire de sa réclamation, par application de la règle 37 (B),
«en donnant comme motif qu'il n’a pas obéi à l’ordonnance pres-
«crivant de produire des documents, rendue en application de la
«règle 34, nonobstant l'absence de preuves et de constatation que
«le pétitionnaire ait «refusé d’obéir » à l'ordonnance ». Pétitions
Attenhofer et Kaufman rejetées. »

Considérant que dans cette lettre, dont copie a été transmise le
même jour au co-agent du Gouvernement suisse, l'ambassadeur
des Etats-Unis d'Amérique aux Pays-Bas énonçait l'espoir de
pouvoir développer cette information, le moment venu;

Considérant que, par lettre du 18 octobre 1957 de l'ambassadeur
de Suisse aux Pays-Bas, le co-agent du Gouvernement suisse a
fait part de la remarque que la communication du Gouvernement
des Etats-Unis d'Amérique n'affectait en aucune manière les
conclusions a), b) et c) de la demande en indication de mesures
conservatoires, conclusions qui ont été confirmées au nom du
Gouvernement suisse au cours des audiences;

Considérant que, le même jour, copie de la lettre de l’ambassa-
deur de Suisse a été transmise à l'agent du Gouvernement des
États-Unis d'Amérique;

Considérant que, par lettre du 19 octobre 1957, l'ambassadeur
des États-Unis d'Amérique aux Pays-Bas a informé le Greffier que
son Gouvernement, par l'entremise de son agent et de son co-agent,
l'avait chargé de lui transmettre l’exposé ci-après:

I. À l'audience publique du 12 octobre 1957, le co-agent Dallas
S. Townsend a, pour les États-Unis d'Amérique, déclaré ce qui suit:

«LI. G. Chemie a . épuisé sans succès tous ses moyens de recours
devant la Cour suprême et, après expiration des six mois de grâce
accordés sans que la société en cause ait fourni les documents
demandés, la District Court a enregistré l'ordonnance et en 1956
109 INTERHANDEL (MESURES CONSERV.) (ORD. DU 24 X 57)

déclaré tenir l'I. G. Chemie pour déboutée de son action. Cette
société introduisit un nouveau recours sans succès devant la
Court of Appeals, essayant ainsi de rouvrir la procédure. La
Court of Appeals a confirmé le jugement et I'l. G. Chemie fait
maintenant un nouvel effort pour rouvrir l'instance en la soumet-
tant à la Cour suprême, devant laquelle elle se présente une
seconde fois, en demandant la revision de la décision de la Court
of Appeals. Cette demande est actuellement pendante devant la
Cour suprême. » (Compte rendu 57/26, p. 51 de la traduction.)

2. Dans l'après-midi du 14 octobre 1957 (heure de Washington),
plusieurs heures après la clôture de l’audience de la Cour pour ce
jour là, à 11 heures 30, la Cour suprême des États-Unis d'Amérique
a admis la pétition mentionnée ci-dessus de l'T. G. Chemie (Inter-
handel) tendant à obtenir revision de la décision de la Cour d’appel,
en rendant l’ordonnance suivante:

« Numéro 348. Société internationale pour participations indus-
trielles et commerciales, S. A. Brownell. Court of Appeals des
Etats-Unis pour le circuit du District de Columbia. Certiorari
accordé. Les conseils sont invités 4 discuter entre autres choses.
si la District Court était fondée 4 débouter les pétitionnaires de
leur réclamation, par application de la régle 37 (B) (2) des
F.R.C. P. / Federal rules of Cizil procedure], en donnant comme
motif qu’ils n’ont pas obéi à son ordonnance leur prescrivant de
produire des documents, rendue en application de la règle 34
des F. KR. C. P., nonobstant l'absence de preuves et de constata-
tion que le pétitionnaire ait «refusé d’obéir » à l'ordonnance. »

3. Le Gouvernement des États-Unis d'Amérique désire déclarer
expressément qu'il maintient l'exception préliminaire qu'il a
déposée le 11 octobre 1957 et les motifs invoqués en plaidoirie par
son agent et son co-agent le 12 et le 14 octobre 1957, afin d'expliquer
pourquoi il ne devrait étre indiqué aucune mesure conservatoire
concernant la vente ou la disposition des actions de la General
Aniline and Film Corporation. A titre d’information pour la Cour,
le Gouvernement des Etats-Unis d’Amérique n’a pas l'intention,
pour le moment, de prendre des mesures en vue de fixer des délais.
pour la vente de ces actions. »

Considérant que, le même jour, copie de la lettre de l'’ambassa-
deur des Etats-Unis d'Amérique aux Pays-Bas a été transmise au
co-agent du Gouvernement suisse;

Considérant que, par lettre du 19 octobre 1957, remise au Greffe
le 20 octobre, l'ambassadeur de Suisse aux Pays-Bas a fait de la.
part du co-agent du Gouvernement suisse la communication
ci-après:

« La position du Gouvernement suisse à l’égard de cette communi-
cation est la suivante:

1. Le Gouvernement suisse prend acte du fait que le Gouverne-
ment des États-Unis a informé la Cour internationale de Justice
qu'il « is not taking action at the present time to fix a time schedule
for the sale of such shares », donc les actions de la General Aniline:
IIO INTERHANDEL (MESURES CONSERV.) (ORD. DU 24 X 57)

and Film Corporation, lesquelles, de Favis du Gouvernement suisse,
appartiennent à INTERHANDEL.

2. Cette déclaration a pour conséquence que la vente des actions
n’est pas imminente, contrairement à ce que le Gouvernement
suisse était en droit de supposer lorsqu'il a déposé, le 3 octobre 1957,
sa demande en indication de mesures conservatoires. Toutefois, le
Gouvernement suisse se permet d’observer que la déclaration du
Gouvernement des Etats-Unis n’indique pas jusqu’à quel moment
la vente des actions est suspendue. I n’indique pas davantage que
cette suspension sera maintenue tant que le différend est pendant
devant la Cour. Le Gouvernement suisse serait heureux d’obtenir
à ce sujet de plus amples informations de la part du Gouvernement
des Etats-Unis afin de pouvoir se rendre compte de la portée exacte
de la déclaration susmentionnée. Ces renseignements sont d’autant
plus importants que le Gouvernement des Etats-Unis confirme,
dans sa déclaration, |’attitude adoptée par ses représentants devant
la Cour, attitude selon laquelle il appartient aux Etats-Unis de
décider quelles questions relèvent de leur compétence nationale.
En conséquence, le Gouvernement américain a maintenu sa décision
de faire figurer dans cette compétence exclusive le droit de procéder
à la vente des actions.

3. Enfin, le Gouvernement suisse se permet de rappeler à la Cour,
ainsi qu’au Gouvernement des Etats-Unis, que sa demande de
mesures conservatoires n'a pas seulement été présentée en vue de
prévenir le danger d’une vente prochaine des actions de la General
Aniline and Film Corporation. Comme il ressort de la demande elle-
méme, ainsi que des déclarations du co-agent suisse 4 l’audience de
la Cour du 12 octobre 1957, cette demande tend, d’une maniére
générale, à assurer l’exécution de la future décision de la Cour pour
le cas où cette dernière serait favorable a la Suisse.

4. Le Gouvernement suisse ayant de son côté reçu directement
du Gouvernement des Etats-Unis la déclaration qu'il a adressée a
la Cour et qui est reproduite dans la lettre du Grefher du 19 octobre
1957, le Département politique fédéral a tenu à communiquer ce
qui précède, également, au Gouvernement des États-Unis. »

Considérant que copie de cette communication a été transmise
à l'agent du Gouvernement des États-Unis d’ Amérique le 20 octobre
1957; ;

Considérant que la Suisse et les Etats-Unis d’Amérique ont
accepté par les déclarations souscrites en leur nom la juridiction
obligatoire de la Cour sur la base de l’article 36, paragraphe 2,
du Statut;

Considérant que par son objet le présent différend tombe sous
l'application dudit paragraphe;

Considérant que le Gouvernement des États-Unis d'Amérique a
opposé à la demande en indication de mesures conservatoires la
réserve par laquelle il a exclu de sa déclaration les questions
relevant essentiellement de sa compétence nationale telle qu’elle

9
111  INTERHANDEL (MESURES CONSERV.) (ORD. DU 24 X 57)

est fixée par les États-Unis et qu’en conséquence «il refuse respec-
tueusement ... de soumettre à la compétence de la Cour la question
de la vente ou de la disposition des actions de ladite société »;

Considérant qu’à l'audience, le co-agent du Gouvernement suisse
a contesté cette réserve pour divers motifs et qu’il a énoncé que,
dans l'examen d’une demande en indication de mesures conser-
vatoires, la Cour ne voudrait pas se prononcer «sur une question
aussi complexe et délicate que la validité de la réserve américaine »;

Considérant que la procédure applicable aux demandes en indi-
cation de mesures conservatoires fait l'objet dans le Règlement
de la Cour de dispositions énoncées dans l’article 61 et figurant,
ainsi que d’autres procédures, sous la rubrique: « Règles parti-
culières »;

Considérant que l'examen du moyen soulevé par le Gouverne-
ment des États-Unis d'Amérique exige l'emploi d’une procédure
différente, celle qui est déterminée par l’article 62 du Règlement,
et que, si ce moyen est maintenu, celui-ci devra, le moment venu,
être examiné par la Cour conformément à cette procédure;

Considérant que la demande en indication de mesures conser-
vatoires doit en conséquence être examinée conformément à la
procédure fixée par l’article 61;

Considérant enfin que la décision rendue à la suite de cette
procédure ne préjuge en rien la question de la compétence de la
Cour pour connaître au fond de l'affaire et laisse intact le droit
du défendeur de faire valoir ses moyens pour contester cette
compétence ;

Considérant que le Gouvernement suisse, par sa demande pré-
sentée le 3 octobre tendant à faire indiquer par la Cour «les mesures
conservatoires qui devraient être prises pour sauvegarder les droits
du Gouvernement fédéral suisse », a entendu soumettre cette
demande «conformément à l’article 41 du Statut et à l’article 61
du Règlement »;

Considérant que la Cour, pour déterminer la suite à donner à
cette demande, doit, conformément à l'article 41 du Statut, appré-
cier ce que les circonstances exigent pour sauvegarder les droits
de chacun en attendant que la Cour rende sa décision;

Considérant que des trois points énoncés dans les conclusions
de la Suisse au sujet de sa demande en indication de mesures
conservatoires, le second est le seul qui soit formulé en des termes
correspondant à l’exigence énoncée dans l’article 61, paragraphe I,
du Règlement et qu’il se rattache à la préoccupation que doit avoir
la Cour de sauvegarder les droits que l’arrêt qu’elle aura à rendre
pourrait éventuellement reconnaître soit au demandeur, soit au
défendeur ;

10
112  INTERHANDEL (MESURES CONSERV.) (ORD. DU 24 X 57)

Considérant, en conséquence, que la Cour doit porter son attention
sur ce point, à savoir l'invitation au Gouvernement des Etats-Unis
d'Amérique de ne pas procéder à la vente des actions de la General
Aniline and Film Corporation revendiquées par le Gouvernement
suisse comme propriété de ses ressortissants tant que la procédure
relative à ce différend est pendante;

Considérant qu'en l’état des informations fournies à la Cour il
apparaît que, selon la législation des États- Unis d'Amérique, la
vente desdites actions ne peut être effectuée qu’à la suite d’une
instance judiciaire actuellement pendante dans ce pays et dont la
fin prochaine n’est pas annoncée, que cette vente est par là subor-
donnée à une décision judiciaire qui rejetterait les prétentions de
l’Interhandel;

Considérant d'autre part que, dans |’ exposé des vues du Gouver-
nement des États-Unis d'Amérique transmis à la Cour le 19 octobre
1957, il est énoncé que ce Gouvernement «n’a pas l'intention pour
le moment de prendre des mesures en vue de fixer des délais pour
la vente de ces actions »;

Considérant que dans ces conditions il n’apparaît pas à la Cour
que les circonstances exigent l’indication des mesures conserva-
toires envisagées dans la demande du Gouvernement fédéral suisse;

Par ces motifs,

La Cour

dit qu'il n'y a pas lieu d'indiquer des mesures conservatoires.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le vingt-quatre octobre mil neuf
cent cinquante-sept, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis respec-
tivement au Gouvernement de la Confédération suisse et au Gou-
vernement des Etats-Unis d'Amérique.

Le Vice-Président:
(Signé) A. BADAWI.

Le Greffier:
(Signé) J. LOPEZ OLIVAN.

II
113 INTERHANDEL (MESURES CONSERV.) (ORD. DU 24 X 57)

M. KLAESTAD, juge, joint à l'ordonnance l’exposé de son opinion
individuelle, à laquelle MM. Hackwortu, Président, et READ,
juge, déclarent se rallier.

Sir Hersch LAUTERPACHT, juge, joint à l'ordonnance l'exposé de
son opinion individuelle.

M. WELLINGTON Koo, juge, fait la déclaration suivante:

Je suis d'accord avec la décision de la Cour de ne pas
indiquer de mesures conservatoires en l’espéce, mais je regrette
de ne pas partager ses vues sur les raisons sur lesquelles se
fonde cette décision. À mon avis, la Cour n’a pas compétence
pour statuer sur la. demande relative à ces mesures. Le Gou-
vernement des États-Unis a soulevé une exception fondée sur
la réserve b) de sa déclaration du 14 août 1946, acceptant la
juridiction obligatoire de la Cour conformément à l’article 36,
paragraphe 2, du Statut. La réserve b) précise que la décla-
ration ne s’appliquera pas « … b} aux différends relatifs à des
questions relevant essentiellement de la compétence nationale
des Etats-Unis d'Amérique, telle qu'elle est fixée par les
États-Unis d'Amérique ».

Quoique cette exception ait été soulevée par les Etats-Unis,
en vertu de l’article 62 du Règlement de la Cour, sous la
forme d’une exception préliminaire 4 la procédure ouverte par
la requête du Gouvernement suisse en date du I* octobre
1957, «pour autant que cette requéte se rapporte a la vente
ou autres mesures de disposition des actions de la General
Aniline and Film Corporation, actuellement détenues par le
Gouvernement des Etats-Unis », cette exception était, en fait,
dirigée contre la compétence de la Cour pour indiquer les
mesures conservatoires demandées par le Gouvernement suisse
le 3 octobre 1957. Ceci a été précisé par l’agent des Etats-Unis
dans sa plaidoirie lors des audiences des 12 et 14 octobre
1957, conformément au paragraphe 8 de l’article 61 du Règle-
ment de la Cour, lorsqu'il a fait valoir que la réserve b) à la
déclaration d’acceptation des Etats-Unis excluait la compé-
tence de la Cour dans la question de la vente ou d’autres
mesures de disposition des actions de la General Aniline and
Film Corporation — question dont les États-Unis avaient

décidé qu'elle relevait essentiellement de sa compétence
nationale dans l’exercice de son droit, ainsi réservé par le
paragraphe b).

J'estime que cette exception est bien fondée, que la Cour n’est
pas compétente pour statuer sur la demande suisse tendant à
Vindication de mesures conservatoires et que sa décision
devrait être fondée sur ce motif. La raison se rapportant à
Vabsence d'urgence est une circonstance réelle, mais le fait
pour la Cour de fonder sa décision sur ce motif implique

I2
II4  INTERHANDEL (MESURES CONSERV.) (ORD. DU 24 X 57)

qu’elle considère ladite réserve }) à la déclaration des Etats-
Unis comme inapplicable à la question des mesures conser-
vatoires, alors qu’à mon avis elle est applicable.

M. Kojevnikov, juge, déclare ne pouvoir se rallier à l’ordon-
nance.

(Paraphé) A. B.
(Paraphé) J. L. O.

13
